Case 2:18-cv-02032-MSN-cgc Document 46-1 Filed 03/19/19 Page 1 of 13                      PageID 391



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

  JANE DOE,                           )
                                      )
        Plaintiff,                    )
                                      )     No. 2:18-cv-02032 MSN-cgc
                                      )
  v.                                  )
                                      )
  THE UNIVERSITY OF MEMPHIS,          )
                                      )
        Defendant.                    )
  ______________________________________________________________________________

             DEFENDANT UNIVERSITY OF MEMPHIS’ MEMORANDUM
         IN SUPPORT OF MOTION TO DISMISS OR, IN THE ALTERNATIVE,
                       MOTION FOR SUMMARY JUDGMENT
  ______________________________________________________________________________

         Defendant University of Memphis (the “University”), pursuant to Fed. R. Civ. P. 12(b)(6)

  and 56, by and through the Office of the Tennessee Attorney General, submits this memorandum

  in support of its motion to dismiss or, in the alternative, motion for summary judgment as to the

  Second Amended Complaint. 1

                                         INTRODUCTION

         This is a Title IX case under 20 U.S.C. § 1681, wherein Plaintiff Jane Doe attempts to

  impose liability against the University of Memphis as a funding recipient for the University’s

  alleged failure to prevent and respond to sexual harassment that occurred off-campus. (Second




  1
   On February 6, 2019, Defendant University previously filed the same motion for summary
  judgment with respect to the First Amended Complaint (ECF No. 31). Plaintiff moved for an
  extension of time to respond to Defendant’s motion for summary judgment and was granted until
  and including March 21, 2019. (ECF No. 38). Plaintiff recently sought to amend her complaint
  which Defendant did not oppose (ECF No. 43). Plaintiff then filed the Second Amended
  Complaint (ECF No. 45), which rendered moot the initial motion for summary judgment.
  Defendant is renewing the previous summary judgment motion with this motion.
Case 2:18-cv-02032-MSN-cgc Document 46-1 Filed 03/19/19 Page 2 of 13                        PageID 392



  Amended Complaint, ECF No. 45.) The University is a public university operated by the State

  of Tennessee. (Id., ¶ 3.) Plaintiff, a female student at the University, alleges that she was

  sexually assaulted on two separate occasions by two different individuals at off-campus

  locations. Her claims challenge the adequacy of the University’s response to those sexual

  assaults. (Id., ¶¶ 20-186.) Plaintiff also challenges the adequacy of the University’s response to

  previous sexual assault reports that do not involve Plaintiff or her alleged perpetrators. (Id.,

  ¶¶ 187-97.)

         This threshold motion to dismiss or, in the alternative, motion for summary judgment

  focuses exclusively on the off-campus location and context of the two alleged sexual assaults.

  The University does not have a legal duty under Title IX to address off-campus assaults in

  private settings involving its students. For liability to attach, the alleged off-campus assault must

  occur within an “education program or activity” operated by the University. Under Title IX and

  applicable case law, Plaintiff cannot demonstrate that the University had substantial control over

  the context of the alleged off-campus sexual assaults of Plaintiff that occurred at a private

  residence and private apartment complex respectively and did not involve an education program

  or activity operated by the University. As a result, the Court should dismiss Plaintiff’s claims or,

  in the alternative, grant summary judgment in the University’s favor.

                                    UNDISPUTED MATERIAL FACTS

         The University submits the following undisputed material facts for purposes of this

  motion to dismiss or, in the alternative, motion for summary judgment:

         1.      Plaintiff Jane Doe made complaints to the University in which Plaintiff alleged

  that she had been sexually assaulted by Nicholas Wayman and Raymond Tate. Affidavit of

  Kenneth Anderson (“Anderson Affidavit”), ¶¶ 3-4; Plaintiff’s Second Amended Complaint for



                                                    2
Case 2:18-cv-02032-MSN-cgc Document 46-1 Filed 03/19/19 Page 3 of 13                       PageID 393



  Violation of Title IX of the Civil Rights Act of 1964 (“Second Amended Complaint”), ¶¶ 47, 88

  (ECF No. 43).

         2.       Plaintiff, Mr. Wayman, and Mr. Tate were students at the University at the time of

  the alleged sexual assaults. Anderson Affidavit, ¶ 3; Second Amended Complaint, ¶¶ 36, 81.

         3.       Plaintiff alleged that she was sexually assaulted without her consent by Nicholas

  Wayman on April 1, 2017. Anderson Affidavit, ¶ 5; Second Amended Complaint, ¶¶ 36-47.

         4.       Plaintiff alleged that on the evening of March 31, 2017, into the early morning

  hours of April 1, 2017, she attended multiple, off-campus fraternity parties hosted by Sigma

  Alpha Epsilon and Sigma Chi fraternities. Anderson Affidavit, ¶ 6; Second Amended

  Complaint, ¶ 22.

         5.       Plaintiff alleged that she and two of her female friends began drinking champagne

  at the Sigma Alpha Epsilon party at 11:00 p.m. Anderson Affidavit, ¶ 6.

         6.       Plaintiff alleged that she and one of her female friends arrived at the Sigma Chi

  fraternity party at around 11:30 p.m. Anderson Affidavit, ¶ 7.

         7.       Plaintiff alleged that, while at the Sigma Chi party, she drank alcohol and smoked

  marijuana. Plaintiff drank her own champagne and a portion of a Sigma Chi member’s beer. Id.,

  ¶ 8.

         8.       At the time of the alleged April 1, 2017 sexual assault, Mr. Wayman was not a

  member of Sigma Chi fraternity but was a member of Lambda Chi Alpha fraternity. Id., ¶ 9.

         9.       Plaintiff alleged that she and Mr. Wayman had limited interactions during the

  Sigma Chi fraternity party. Id., ¶ 10.

         10.      Plaintiff alleged that Mr. Wayman did not give her anything to drink during the

  Sigma Chi fraternity party. Id.



                                                   3
Case 2:18-cv-02032-MSN-cgc Document 46-1 Filed 03/19/19 Page 4 of 13                         PageID 394



         11.     Plaintiff alleged that she voluntarily left the Sigma Chi fraternity party when the

  party was shut down by police at approximately 1:15 a.m. Id., ¶ 11; Second Amended

  Complaint, ¶ 35.

         12.     Plaintiff alleged that, after leaving the party at approximately 1:15 a.m., she

  walked back to her car with her friend. Anderson Affidavit, ¶ 12.

         13.     According to Plaintiff, when she got to her car, she and her female friend snorted

  Plaintiff’s cocaine as a “pick me up” because Plaintiff felt tired. Id.

         14.     Plaintiff alleged that, after snorting cocaine in her car with her friend, she then

  drove her friend about a block or two away (near Southern Avenue) to drop the friend off so that

  the friend could spend the night with other friends. Id., ¶ 13.

         15.     Plaintiff alleged that she was going to drive home but realized that she could not

  because of her intoxicated condition. Id., ¶ 14.

         16.     Plaintiff alleged that, because she was unable to drive home in her condition, she

  parked in the Southern Avenue Parking lot across the train tracks from campus and changed her

  clothes in her car to get more comfortable. Id., ¶ 15.

         17.     Plaintiff alleged that she and Mr. Wayman began communicating on Snapchat.

  Plaintiff could not recall if she contacted Mr. Wayman first. Id., ¶ 16.

         18.     Plaintiff alleged that she asked Mr. Wayman to pick her up from her car. Id.

         19.     Mr. Wayman arrived at Plaintiff’s car in the Southern Avenue Parking lot at

  approximately 1:55 a.m. on April 1, 2017. Id.

         20.     Plaintiff alleged that she asked Mr. Wayman to take her home to Mississippi;

  however, Mr. Wayman refused and offered instead to drive her home with him to his parent’s




                                                     4
Case 2:18-cv-02032-MSN-cgc Document 46-1 Filed 03/19/19 Page 5 of 13                      PageID 395



  home in Arlington, Tennessee. Plaintiff accepted the offer before they left the parking lot. Id.,

  ¶ 17.

          21.    Plaintiff alleged that she had previously been to Mr. Wayman’s parents’ home

  and spent the night in late 2016. Mr. Wayman’s parents had not been home, and Plaintiff and

  Mr. Wayman had spent the night in his parents’ bedroom together. Plaintiff alleged that nothing

  happened during that prior stay and this made her believe it would be safe to spend the night

  again with Mr. Wayman. Id., ¶ 18.

          22.    Plaintiff alleged that she and Mr. Wayman arrived at his parents’ home at 6080

  Armistead Street in Arlington, Tennessee, at around 2:30 a.m. Id., ¶ 19.

          23.    Plaintiff alleged that Mr. Wayman sexually assaulted her after they arrived at his

  parents’ home in Arlington, Tennessee. Id.

          24.    Mr. Wayman lists 6080 Armistead Street in Arlington, Tennessee as his home

  address in University records. Id., ¶ 20.

          25.    At the time of the alleged April 1, 2017 sexual assault, the University did not

  own, possess, lease, operate, manage, or control the premises at 6080 Armistead Street in

  Arlington, Tennessee. Id., ¶ 21; Second Amended Complaint, ¶ 85 n.2.

          26.    The home located at 6080 Armistead Street in Arlington, Tennessee is owned by

  Gisella B. Gaylor and is a private residence. Anderson Affidavit, ¶ 22 (Ex. A); Second Amended

  Complaint, ¶ 85 n.2.

          27.    Plaintiff alleged that in the early morning hours of April 21, 2017, she was

  sexually assaulted without her consent by Raymond Tate. Anderson Affidavit, ¶ 23; Second

  Amended Complaint, ¶¶ 84-88.




                                                   5
Case 2:18-cv-02032-MSN-cgc Document 46-1 Filed 03/19/19 Page 6 of 13                        PageID 396



         28.     Plaintiff alleged that on the night of April 20, 2017, she and a female friend went

  to Newby’s, a restaurant and bar located on the Highland Strip near the University campus.

  Anderson Affidavit, ¶ 24; Second Amended Complaint, ¶¶ 79-80.

         29.     On the night of April 20, 2017, the University chapter of Lambda Chi Alpha

  fraternity hosted a fundraising event at Newby’s. Anderson Affidavit, ¶ 25; Second Amended

  Complaint, ¶ 79.

         30.     Plaintiff alleged that she and her friend met with Mr. Tate at Newby’s on the night

  of April 20, 2017. Anderson Affidavit, ¶ 26; Second Amended Complaint, ¶¶ 80-81.

         31.     Mr. Tate is a not a member of Lambda Chi Alpha fraternity or any other fraternity

  at the University of Memphis. Anderson Affidavit, ¶ 27.

         32.     Plaintiff alleged that she and her friend voluntarily left Newby’s and asked Mr.

  Tate to walk them home. Id., ¶ 28; Second Amended Complaint, ¶ 83.

         33.     At the time, Plaintiff was staying with her friend as a guest at the Gather on

  Southern, an off-campus apartment complex located at 3655 Southern Avenue in Memphis,

  Tennessee. Id., ¶ 29.

         34.     Plaintiff alleged that her friend agreed to let Mr. Tate sleep on the couch at the

  friend’s off-campus apartment so that Mr. Tate would not have to drive home. Id., ¶ 30.

         35.     Plaintiff alleged that, along the way to the off-campus apartment, Plaintiff’s friend

  went to her boyfriend’s apartment and spent the night there rather than at her own Gather on

  Southern apartment. Id., ¶ 31.

         36.     Plaintiff alleged that she and Mr. Tate went on to the Gather on Southern off-

  campus apartment where Mr. Tate subsequently sexually assaulted her in the early morning

  hours of April 21, 2017. Id., ¶ 32.



                                                   6
Case 2:18-cv-02032-MSN-cgc Document 46-1 Filed 03/19/19 Page 7 of 13                        PageID 397



         37.     At the time of the alleged April 21, 2017 assault, the University did not own,

  possess, lease, operate, manage, or control the Gather on Southern apartments or the premises

  with addresses of 3559, 3641, 3655 and 3665 on Southern Avenue in Memphis, Tennessee. Id.,

  ¶ 33; Second Amended Complaint, ¶ 85 n.2.

         38.     At the time of the alleged April 21, 2017 assault, the Gather on Southern

  apartments on Southern Avenue with related addresses of 3559, 3641, 3655, and 3665 on

  Southern Avenue in Memphis, Tennessee, were owned by RDC Fund VI Memphis, LLC. These

  apartments were a residential development of Rael Development Group, a California-based

  development company, and were managed by Cardinal Group Management. Anderson

  Affidavit, ¶ 34 (Ex. B); Second Amended Complaint, ¶ 85 n.2.

                                      LAW AND ARGUMENT

  I.     Plaintiff’s Claims Should Be Dismissed, Or the University Be Granted Summary
         Judgment Because the University Did Not Have Substantial Control Over the
         Context of the Alleged Sexual Assaults and Therefore Cannot Be Liable to Plaintiff
         Under Title IX.

         A.      Legal Standard

         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) allows a defendant to

  test the legal sufficiency of a complaint without being subject to discovery. See Yuhasz v. Brush

  Wellman, Inc., 341 F.3d 559, 566 (6th Cir. 2003). In evaluating a motion to dismiss, the court

  must construe the complaint in the light most favorable to the plaintiff, accept its factual

  allegations as true, and draw reasonable inferences in favorable of the plaintiff. See Directv, Inc.

  v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007). The court will not, however, accept conclusions of

  law or unwarranted inferences cast in the form of factual allegations. See Gregory v. Shelby

  County, 220 F.3d 433, 446 (6th Cir. 2000).




                                                    7
Case 2:18-cv-02032-MSN-cgc Document 46-1 Filed 03/19/19 Page 8 of 13                          PageID 398



         In order to survive a motion to dismiss, a complaint must provide the grounds of the

  entitlement to relief, which requires more than labels and conclusions, and a formulaic recitation

  of the elements of a cause of action. See Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). That

  is, “[f]actual allegations must be enough to raise a right to relief above the speculative level, on

  the assumption that all the allegations in the complaint are true (even if doubtful in fact).” Id.

  (internal citation omitted); see Association of Cleveland Fire Fighters v. City of Cleveland, No.

  06–3823, 2007 WL 2768285, at *2 (6th Cir. Sept.25, 2007) (recognizing that the Supreme Court

  “disavowed the oft-quoted Rule 12(b)(6) standard of Conley v. Gibson, 355 U.S. 41, 45–46, 78

  S. Ct. 99, 2 L.Ed.2d 80 (1957)”). Accordingly, the claims set forth in a complaint must be

  plausible, rather than conceivable.

         Defendant has separately moved in the alternative for summary judgment. Summary

  judgment is appropriate “if the movant shows that there is no genuine dispute as to any material

  fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56. “A genuine

  dispute exists on a material fact, and thus summary judgment is improper, if the evidence shows

  ‘that a reasonable jury could return a verdict for the nonmoving party.’” Olinger v. Corporation

  of the President of the Church, 521 F. Supp. 2d 577, 582 (E.D. Ky. 2007) (quoting Anderson v.

  Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). Stated differently, “[t]he mere existence of a

  scintilla of evidence in support of the plaintiff's position will be insufficient; there must be

  evidence on which the jury could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252.

         The moving party has the initial burden of demonstrating the basis for its motion and

  identifying those parts of the record that establish the absence of a genuine issue of material fact.

  Chao v. Hall Holding Co., 285 F.3d 415, 424 (6th Cir. 2002). The movant may satisfy its burden

  by showing “that there is an absence of evidence to support the non-moving party’s case.”



                                                     8
Case 2:18-cv-02032-MSN-cgc Document 46-1 Filed 03/19/19 Page 9 of 13                           PageID 399



  Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the movant has satisfied this burden,

  the non-moving party must go beyond the pleadings and come forward with specific facts

  demonstrating the existence of a genuine issue for trial. Fed. R. Civ. P. 56; Hall Holding, 285

  F.3d at 424 (citing Celotex, 477 U.S. at 324). Moreover, “the nonmoving party must do more

  than show there is some metaphysical doubt as to the material fact. It must present significant

  probative evidence in support of its opposition to the motion for summary judgment.” Hall

  Holding, 285 F.3d at 424 (internal citations omitted).

         When applying the summary judgment standard, the Court must review the facts and

  draw all reasonable inferences in favor of the non-moving party. Logan v. Denny’s, Inc., 259

  F.3d 558, 566 (6th Cir. 2001) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

  However, the Court is under no duty to “search the entire record to establish that it is bereft of a

  genuine issue of material fact.” In re Morris, 260 F.3d 654, 655 (6th Cir. 2001). Rather, “the

  nonmoving party has an affirmative duty to direct the court's attention to those specific portions

  of the record upon which it seeks to rely to create a genuine issue of material fact.” Id.

         B.      The Alleged Off-Campus Assaults Did Not Occur Within an Education
                 Program or Activity Operated by the University.

         Title IX of the Education Amendments of 1972 prohibits a recipient receiving federal

  financial assistance from subjecting persons in the United States to discrimination on the basis of

  sex “under any education program or activity.” 20 U.S.C. § 1681(a). Title IX defines “program

  or activity” as “all of the operations of” a recipient. See 20 U.S.C. 1687. An “education program

  or activity” includes “any academic, extracurricular, research, [or] occupational training.” 34

  CFR § 106.31. See also Doe v. Brown Univ., 896 F.3d 127, 132 n.6 (1st Cir. 2018) (“an

  institution’s education program or activity” may include “university libraries, computer labs, and

  vocational resources . . . campus tours, public lectures, sporting events, and other activities at

                                                     9
Case 2:18-cv-02032-MSN-cgc Document 46-1 Filed 03/19/19 Page 10 of 13                          PageID 400



  covered institutions”). Whether conduct occurs within a recipient’s education program or activity

  does not necessarily depend on the geographic location of an incident (e.g., on a recipient’s

  campus versus off of a recipient’s campus). See, e.g., Rost ex rel. K.C. v. Steamboat Springs RE-2

  Sch. Dist., 511 F.3d 1114, 1121 n.1 (10th Cir. 2008) (“We do not suggest that harassment

  occurring off school grounds cannot as a matter of law create liability under Title IX.”).

         In determining whether a sexual harassment incident occurred within a recipient’s

  program or activity, courts have examined factors such as whether the conduct occurred in a

  location or in a context where the recipient owned the premises; exercised oversight, supervision,

  or discipline; or funded, sponsored, promoted, or endorsed the event or circumstance. See, e.g.,

  Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 646 (1999) (holding that a public university

  will only be liable for situations in which it “exercises substantial control over both the harasser

  and the context in which the known harassment occurs.”; “Where, as here, the misconduct occurs

  during school hours and on school grounds—the bulk of G.F.'s misconduct, in fact, took place in

  the classroom—the misconduct is taking place ‘under’ an ‘operation’ of the funding recipient.”);

  Roe v. St. Louis Univ., 746 F.3d 874, 884 (8th Cir. 2014) (alleged sexual assault by fraternity

  pledge at party at off-campus apartment where two other fraternity members lived; “The Supreme

  Court has made it clear, however, that to be liable for deliberate indifference under Title IX, a

  University must have had control over the situation in which the harassment or rape occurs. . . .

  On the facts of this case there was no evidence that the University had control over the student

  conduct at the off campus party.”); Ostrander v. Duggan, 341 F.3d 745, 748-51 (8th Cir. 2003)

  (alleged sexual assault at an off-campus house leased to eleven fraternity members immediately

  adjacent to campus; court affirmed judgment as a matter of law on ground that sexual assault did

  not occur within a university education program or activity; “the evidence does not demonstrate



                                                   10
Case 2:18-cv-02032-MSN-cgc Document 46-1 Filed 03/19/19 Page 11 of 13                           PageID 401



  [the fraternity] policed or in any way controlled the [property], legally or factually.”; “The record

  is clear that [the university] did not own, possess, or control the [leased house]”); Weckhorst v.

  Kansas State Univ., 241 F. Supp. 3d 1154, 1180-83 (D. Kan. 2017) (holding that university did

  not have substantial control over context of alleged sexual assault of student by another student

  at private off-campus apartment, and not in relation to any university event; “The Court finds

  that the proposed joinder of Ms. Stroup would be futile. First, with regard to her proposed Title

  IX claim, Ms. Stroup does not allege plausible facts that the sexual assault at issue occurred

  within a ‘program or activity’ of KSU. Unlike the alleged assaults of Plaintiff [Weckhorst],

  which occurred at a fraternity event and in a fraternity house, the alleged sexual assault of Ms.

  Stroup occurred at a private off-campus apartment, and not in relation to any fraternity event.

  Under these circumstances, the Court cannot find that KSU had ‘substantial control’ over the

  context of the assault.”) (footnotes omitted); Samuelson v. Oregon State Univ., 162 F. Supp. 3d

  1123, 1132 (D. Or. 2016), aff'd, 725 F. Appx. 598 (9th Cir. 2018) (“OSU had no control over an

  off-campus party at an apartment that simply happened to be located in the same city as the

  university. And Ms. Samuelson's rape occurred not on campus, where the OSU might exert

  some control over the comings and goings of students or guests, but at another off-campus

  apartment.”).

          In the instant case, Plaintiff’s two alleged sexual assaults did not occur within a

  University-related educational program or activity or at locations where the University had any

  supervision or control. Although Plaintiff asserts that she earlier went to fraternity events,

  Plaintiff cannot dispute that she voluntarily left those fraternity events and was no longer

  participating in a University-related program or activity or on premises over which the

  University had any control at the time of the alleged sexual assaults. With respect to Nicholas



                                                   11
Case 2:18-cv-02032-MSN-cgc Document 46-1 Filed 03/19/19 Page 12 of 13                          PageID 402



  Wayman, Plaintiff alleges that she left the Sigma Chi fraternity party at 1:15 a.m.; walked to her

  car with her female friend; snorted her own cocaine in her car for a “pick me up”; drove and

  dropped her female friend off; changed her clothes in her car to get more comfortable; and then

  contacted Mr. Wayman (who was not a member of Sigma Chi fraternity) on Snapchat and

  requested him to take her home. Mr. Wayman agreed to take Plaintiff to his parent’s off-campus

  residence in Arlington, where he allegedly sexually assaulted her after 2:30 a.m. in the morning.

  Defendant Material Facts, ¶¶ 3-26. Likewise, with respect to Raymond Tate, Plaintiff asserts

  that she went to a fraternity fundraising event at a local bar. Plaintiff voluntarily left the

  fraternity event with a female friend and Mr. Tate (who was not a member of the fraternity), and

  Plaintiff’s friend allowed Plaintiff and Mr. Tate to sleep over at the friend’s off-campus

  apartment, where Mr. Tate allegedly sexually assaulted Plaintiff. Id., ¶¶ 27-38. Under these

  undisputed factual circumstances, the University did not have substantial control over the context

  of the two alleged sexual assaults and therefore cannot be liable to Plaintiff under Title IX.

                                             CONCLUSION

         For the foregoing reasons, the Court should grant Defendant University’s motion to

  dismiss or, in the alternative, motion for summary judgment and dismiss Plaintiff’s Title IX

  claim with prejudice; and such other relief as the Court deems appropriate.

                                                 Respectfully submitted,

                                                 HERBERT H. SLATERY III
                                                 ATTORNEY GENERAL AND REPORTER

                                                 s/ David M. Rudolph
                                                 David M. Rudolph, BPR #13402
                                                 Assistant Attorney General
                                                 Robert W. Wilson, BPR #34492
                                                 Assistant Attorney General
                                                 Office of the Attorney General and Reporter
                                                 40 South Main Street, Suite 1014
                                                 Memphis, TN 38103-1877
                                                    12
Case 2:18-cv-02032-MSN-cgc Document 46-1 Filed 03/19/19 Page 13 of 13                     PageID 403



                                               Phone: (901) 543-4162
                                               Email: David.Rudolph@ag.tn.gov
                                               Email: Robert.Wilson@ag.tn.gov

                                               Matthew D. Janssen, BPR #035451
                                               Assistant Attorney General
                                               Office of the Attorney General and Reporter
                                               UBS Tower, 18th Floor
                                               P.O. Box 20207 Nashville, TN 37202-0207
                                               Phone: (615) 741-7087
                                               Matthew.Janssen@ag.tn.gov

                                   CERTIFICATE OF SERVICE

          I hereby certify that on March 19, 2019, a copy of the foregoing document was filed
  electronically. Notice of this filing will be sent by operation of the Court’s ECF system to:

  Brice M. Timmons, Esq.
  BLACK, MCLAREN, JONES,
   RYLAND & GRIFFEE, P.C.
  530 Oak Court Drive, Suite 360
  Memphis, Tennessee 38117
  btimmons@blackmclaw.com

                                               s/ David M. Rudolph




                                                  13
